Citation Nr: 0946185	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as hypertensive heart disease.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right foot 
disorder, other than tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).

The Veteran appeared at a travel board hearing before the 
undersigned in October 2009.  The hearing transcript is of 
record.  During the hearing, the Veteran also submitted 
additional evidence with a waiver of initial RO review.  

The issue of entitlement to service connection for a heart 
disorder, claimed as hypertensive heart disease, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Current diagnoses of lumbosacral strain, exostosis of the 
right distal phalanx (toe), and degenerative joint diseases 
of the right foot are of record.

2.  The Veteran's service treatment records reflect a 
subjective history of back pain, as well as treatment for 
right foot tinea pedis, blisters, calluses, and pain.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's back disorder to her military service.

4.  The probative and persuasive evidence of record relates 
the Veteran's right foot disorder, other than tinea pedis, to 
her military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A right foot disorder other than tinea pedis was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

The Veteran contends that her military service resulted in a 
right foot disorder and a back disorder.  Specifically, she 
asserts that the footwear required in the military created a 
right foot and toe bone disorder, and that the heavy 
equipment she was required to lift as a combat 
telecommunications specialist left her with chronic, 
significant back pain.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Back Disorder

The Veteran's service treatment records show that on her 
February 1982 subjective report of medical history, she 
reported a history of recurrent back pain.  The examining 
physician clarified that the Veteran had low back pain after 
heavy lifting, but did not diagnose a back disorder.  
Subsequent to service, two February 2003 VA outpatient 
treatment records note that the Veteran had a 4 day history 
of back pain.  However, while one record indicated that the 
Veteran had not had a precipitating injury, another recorded 
that she "hurt her back recently," and had been receiving 
chiropractic care.  Records dated between February 2003 and 
June 2003 reflect continued chiropractic treatment for that 
back pain, to include electric stimulation.  

A VA spine examination was conducted in June 2007.  At that 
time, the Veteran reported a history of low back pain since 
the early 1980s, with additional treatment in 1987 after 
falling off of a horse, and pain "off and on" from that 
time until 2003 when it became chronic.  [The Veteran 
indicated in an August 2008 letter that she never told the VA 
examiner she fell off a horse.]  X-rays showed mild 
degenerative changes most prominent at L5-S1.  After a 
clinical examination, lumbosacral strain with subjective 
radicular symptoms was diagnosed.

Although a diagnosis of lumbosacral strain is of record, the 
probative and persuasive evidence of record does not relate 
the Veteran's lumbosacral strain to her military service.  
The sole objective medical opinion of record, provided at the 
June 2007 VA spine examination, concluded that because there 
was insufficient documentation of medical treatment to 
establish chronicity of the Veteran's back pain, it was "not 
as least as likely as not" that the Veteran's lumbosacral 
strain is associated with the single mention of back pain in 
service.  In so finding, the VA examiner also noted the 
Veteran's vagueness in reporting the history of her 
symptomatology between her separation from service and the 
1987 horse fall incident, and from that time to her first 
treatment at a VA facility in 2003, as well as her statement 
that her symptoms became chronic only in 2003.  Even assuming 
that, as the Veteran asserts, the 1987 incident did not 
occur, the VA examiner's opinion is still probative as there 
remains no other documented medical treatment to establish 
continuity.

Moreover, the remaining evidence of record supports the VA 
examiner's finding of a lack of continuity of symptomatology.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when a 
claimant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed disorder).  The Board finds that 
the Veteran's statements are not credible evidence of 
continuity of symptomatology.  This is not because the 
Veteran's statements that she experienced back symptomatology 
between 1982 and 2003 are unaccompanied by contemporaneous 
medical evidence, but rather due to the inconsistencies of 
her statements when considered with the other evidence of 
record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Although the Veteran's October 2009 Board hearing 
testimony included a statement that she did not have health 
insurance until 1989, a period of 14 years elapsed from that 
time until the time she first sought medical assistance for 
her claimed back symptomatology.  More critically, the 
Veteran's own admission during the VA examination reflects 
that her back symptoms were not chronic until 2003.  Indeed, 
she stated to the VA examiner that "most of her symptoms 
began from 2003 on," and that the back pain was "off and 
on" prior to that time.  "Chronic" is defined as 
"persisting over a long period of time;" the Veteran's 
statements of record do not reflect that her back pain was 
chronic, as so defined.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
363 (30th ed. 2003).  

Finally, the Veteran's statements that she experienced "off 
and on" low back pain between her service separation and her 
treatment at a VA facility in 2003 is competent lay evidence 
of her claimed symptoms.  See Robinson v. Shinseki, 312 
Fed.Appx. 336 (Fed. Cir. 2009); see also 38 U.S.C.A. § 
1153(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.159(a).  However, she is not a physician and lacks the 
medical training to determine that such "off and on" back 
pain was the result of service, or that the lumbosacral 
strain with which she is currently diagnosed is related to 
the episode of low back pain documented more than 25 years 
prior.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the probative and persuasive evidence of record does 
not relate the Veteran's back disorder to her military 
service, the preponderance of the evidence is against her 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Right Foot Disorder

The Veteran's service treatment records show that she was 
treated for blisters on her right great toe in October 1974, 
and for pain and calluses of the right foot in January 1980.  
At the time of her separation from service, a February 1982 
report of medical history, she reported a subjective history 
of foot trouble; the examining physician noted that she had 
tinea pedis.  [Service connection for tinea pedis was granted 
in a March 2004 rating decision.]  

The first postservice evidence of a right foot disorder is a 
January 2003 VA outpatient treatment record.  At that time, 
the Veteran was treated for calluses of the bilateral feet 
and tinea pedis.  Later, a private physician conducted a 
clinical examination in August 2008, and found a callus 
formation on the right foot.  Based on x-rays, exotosis of 
the right first toe and degenerative joint disease of the 
right foot were diagnosed.  The private physician concluded 
that because the Veteran reportedly wore combat boots and 
military dress shoes during her almost 9 years of service, 
the diagnosed conditions were due to military service.  An 
additional August 2009 private treatment record also noted 
the Veteran's dates of military service, and annotated that 
treatment record to reflect "right 1st exotosis w/DJD 
service connected."

There is inservice evidence of right foot calluses, blisters, 
and pain.  Although there is no evidence between the time of 
the Veteran's 1982 service separation and the first treatment 
she received for calluses of the bilateral feet in 2003, she 
asserts that she continued to experience such symptomatology 
for the duration of the interim period.  Although the 
Veteran's statements that she experienced foot symptomatology 
between 1982 and 2003 are unaccompanied by contemporaneous 
medical evidence, there is no other evidence of record to 
contradict her statements such that they would not be 
considered credible lay evidence of continuity of 
symptomatology.  See Washington, 19 Vet. App. at 368.  
Moreover, the sole medical opinion with respect to the 
Veteran's currently diagnosed right foot disorder is a 
positive one, based on the rationale that the length of time 
for which she wore military-issue boots and shoes (almost 9 
years) in service ultimately resulted in the diagnosed 
conditions.  

The August 2009 supplemental statement of the case indicated 
that the private physician's opinion is without probative 
value as the opining medical professional did not have access 
to the Veteran's claims file.  However, the focus in 
evaluating an opinion for probative value is not on whether 
the clinician had access to the claims file, but instead on 
whether he or she was "informed of the relevant facts" in 
rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302 (2008).  Based on review of the claims 
file, the Board finds that the private physician indeed had 
access to the "relevant facts" of the Veteran's case; the 
length of her military service and her occupational duties 
during that time; the requirement of military-issue footwear 
during service; the clinically documented development of foot 
calluses during service; and the details of her postservice 
employment.  Accordingly, the private physician's August 2008 
opinion is considered probative to provide a nexus between 
the Veteran's currently diagnosed foot disorders and her 
military service.  There being no contradictory opinions of 
record, service connection for a right foot disorder, other 
than tinea pedis, is warranted.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An April 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that April 
2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that she is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in January 2004 and June 2007; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a back disorder is denied.

Service connection for a right foot disorder is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.


REMAND

Heart Disorder

The Veteran also seeks service connection for a heart 
disorder.  She asserts solely that her heart disorder, 
claimed as hypertensive heart disease, is etiologically 
related to a service-connected disorder, specifically her 
service-connected PTSD.

Her service treatment records show no evidence of 
hypertensive heart disease or other heart disorder. 

Opinions provided in October 2009 by two VA medical 
professionals, a mental health physician and an adult nurse 
practitioner, link the Veteran's hypertensive heart disease 
to her PTSD.  Specifically, the mental health physician 
referenced the Veteran's long history of hypertension, and 
stated both that "it is possible that her health problems 
are linked to her mental illness" and that "her history [of 
coping poorly with stressors] may also possibly contribute to 
stress-related health problems like hypertension."  The 
adult nurse practitioner similarly concluded that the 
Veteran's "high blood pressure (HTN) could be partially 
caused by her [PTSD]."  

Additionally, the Veteran has submitted multiple copies of 
medical treatises and other publications discussing the 
specific link between stress and its worsening effect on 
other medical disorders.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or is related 
to service-connected disability; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
service-connected disability; and (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  

The evidence presented in this case is sufficient to trigger 
VA's duty to assist.  A diagnosis of hypertension is of 
record, service connection for PTSD is in effect, and there 
are medical statements of record suggesting a link between 
the Veteran's nonservice-connected hypertension and her 
service-connected PTSD.  Thus, an examination is needed.  
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of her hypertension and/or 
heart disorder, claimed as hypertensive 
heart disease.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current heart or 
hypertensive disability is medically 
related to, or aggravated by, any 
service-connected disability, 
particularly PTSD.

If the examiner finds that the Veteran's 
disorder is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability of the 
hypertensive disorder or heart disorder 
before it was aggravated and the current 
degree of disability of hypertensive 
disorder or heart disorder.  The examiner 
should provide a rationale for all 
conclusions.  

(The examiner should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)). 

2.  Then, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and her 
representative. The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


